 Case 2:20-cv-02335-MSN-cgc Document 1 Filed 05/08/20 Page 1 of 5                            PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


 APRIL HEARD and as Parent and Next                     )
 friend of D.H., a minor,                               )
                                                        )
      Plaintiffs,                                       )
                                                        )   Case No.: 2:20-cv-2335
 v.                                                     )
                                                        )   Removed From:
 MONIQUE THOMAS individually and                        )   30th Judicial District at Memphis
 SHELBY COUNTY SCHOOLS a/k/a                            )   Docket No. CT-1329-20, Div. III
 SHELBY COUNTY BOARD OF                                 )
 EDUCATION,                                             )
                                                        )
      Defendants.                                       )


                                       NOTICE OF REMOVAL


         Defendant Shelby County Board of Education, the governmental entity that governs Shelby

County Schools (“SCBE”), by and through undersigned counsel and pursuant to 28 U.S.C. §§ 1441

and 1446, files this Notice of Removal removing this action from the Circuit Court of Shelby

County, Tennessee, Case No. CT-001329-20, where it is currently pending, to the United States

District Court for the Western District of Tennessee, Western Division. This cause is removable

pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, in that the claims of Plaintiffs April Heard

and as Parent and Next Friend of D.H., a minor (“Plaintiffs”) raise questions under Federal law

including claims for alleged civil rights violations brought pursuant to 42 U.S.C. § 1983. In

support of removal, SCBE respectfully states as follows:

                          BACKGROUND AND PROCEDURAL HISTORY

         1.         Plaintiffs are residents of Shelby County, Tennessee [Complaint, ¶ 1].

         2.         Defendant Shelby County Board of Education is a governmental agency located in
 Case 2:20-cv-02335-MSN-cgc Document 1 Filed 05/08/20 Page 2 of 5                        PageID 2




Shelby County, Tennessee. [Complaint, ¶ 3].

       3.      Defendant Monique Thomas (“Thomas”) a resident of Shelby County, Tennessee.

[Complaint, ¶ 2].

       4.      Plaintiff instituted this civil action in the Circuit Court of Shelby County, Tennessee

(“Circuit Court”) on March 24, 2020, claiming a cause of action under 42 U.S.C. S 1983 arising

from Plaintiffs allegations that Defendants violated Plaintiff D.H.’s rights under the United States

Constitution. [Complaint, ¶¶ 28d, 28e, & 28f]. A true and correct copy of the Complaint filed

with the Circuit Court is attached as Exhibit A and is incorporated herein by reference.

       5.      Counsel for Defendant SCBE accepted service of the summons and Complaint on

behalf of SCBE on April 17, 2020. True and correct copies of the Summons to SCBE and Return

of Service filed with the Circuit Court are attached as Exhibit B.

       6.      Upon information and belief, Defendant Thomas has not been served with a

summons or the Complaint. A true and correct copy of the Summons to Defendant Thomas filed

with the Circuit Court is attached as Exhibit C. No Return of Service for Defendant Thomas has

been filed with the Circuit Court.

       7.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal will be filed with

the Circuit Court of Shelby County and written notice will be provided to Plaintiffs and to

Defendant Thomas at the address identified by Plaintiffs in the Complaint, along with a copy of

this Notice of Removal.

                      REMOVAL IS PROPER UNDER 28 U.S.C. § 1441

       8.      The United States District Court for the Western District of Tennessee is the federal

judicial district embracing the Circuit Court of Shelby County, Tennessee, where this suit was

originally filed. Venue is therefore proper under 28 U.S.C. §§ 123(c)(2) and 1441(a).



                                                 2
 Case 2:20-cv-02335-MSN-cgc Document 1 Filed 05/08/20 Page 3 of 5                          PageID 3




        9.      Pursuant to 28 U.S.C. § 1331, this court has original subject matter jurisdiction over

this civil action because Plaintiff alleges violations of Federal law, including claims for alleged

civil rights violations brought pursuant to 42 U.S.C. § 1983.

        10.     Consequently, this civil action is properly removed pursuant to 28 U.S.C. § 1441(a).

        11.     The entire action is removable, as this Court also has jurisdiction over Plaintiffs’

state law claims pursuant to 28 U.S.C. § 1367(a), which provides “in any civil action of which the

district courts have original jurisdiction, the district courts shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.”

The state law claims asserted in Plaintiffs’ Complaint arise from the same set of alleged facts as

the claims brought pursuant to federal law. Thus, this Court has supplemental jurisdiction over

the state law claims in the action.

               NOTICE OF REMOVAL IS TIMELY FILED UNDER §1446(b)

        12.     “The notice of removal of a civil action or proceeding shall be filed within thirty

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or within

thirty days after the service of summons upon the defendant if such initial pleading has then been

filed in court and is not required to be served on the defendant, whichever period is shorter.” 28

U.S.C. §1446.

        13.     The Plaintiffs’ Complaint, which raises questions under Federal Law, indicates on

its face that it was filed March 24, 2020 with the Circuit Court of Shelby County, Tennessee.

SCBE did not receive a copy of the Complaint until April 17, 2020 when its attorney accepted




                                                   3
 Case 2:20-cv-02335-MSN-cgc Document 1 Filed 05/08/20 Page 4 of 5                         PageID 4




service on behalf of SCBE [See Exhibit B.] Therefore, this Notice is timely filed within thirty days

of SCBE’s receipt of the Complaint, as provided in 20 U.S.C. §1446(b).

                                     NON-WAIVER OF DEFENSES

       14.     By removing this action from the Circuit Court of Shelby County, Tennessee,

SCBE does not waive any defenses available to it.

       15.     By removing this action from the Circuit Court of Shelby County, Tennessee,

SCBE does not admit any of the allegations in Plaintiffs’ Complaint.

       WHEREFORE, PREMISES CONSIDERED, Defendant SCBE, by and through

undersigned counsel, desiring to remove this civil action to the United States District Court for the

Western District of Tennessee, Western Division (being the district and division for the county in

which such civil action is pending), pray that the filing of this Notice of Removal, the giving of

written notice thereof to Plaintiffs, and the filing of a copy of this Notice of Removal with the clerk

of the Circuit Court of Shelby County, Tennessee, shall effect the removal of said civil action to

this Honorable Court.

                                       Respectfully submitted, this the 8th day of May, 2020.

                                               By: s/ Jamie L. Morton
                                               Jamie L. Morton (TN BPR #31243)
                                               Shelby County Board of Education
                                               Office of the General Counsel
                                               160 S. Hollywood Street, Coe Room 218
                                               Memphis, Tennessee 38112
                                               Phone: (901) 416-6373
                                               mortonj2@scsk12.org

                                               Counsel for Shelby County Board of Education




                                                  4
 Case 2:20-cv-02335-MSN-cgc Document 1 Filed 05/08/20 Page 5 of 5                      PageID 5




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing has been served via U. S. Mail, postage prepaid, this

8th day of May, 2020 to:

 James E. King, Jr., Esq.                           Monique Thomas
 Eric E. Lindquester, Esq.                          4080 Kirby PKWY
 Eskins, King & Marney PC                           Memphis, TN 38115
 200 Jefferson, Suite 1510
 Memphis, Tennessee 38103
 (also by email to jking@eskinsking.com)

 Counsel for Plaintiffs




                                                      s/ Jamie L. Morton
                                                          Jamie L. Morton




                                                5
